ORDER

Freeman Monger appeals his judgment of conviction and sentence imposed upon his plea of guilty to possession of a stolen interstate shipment in violation of 18 U.S.C. §§ 659 and 2. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
The district court sentenced Monger to twenty-seven months of imprisonment and three years of supervised release. The district court also ordered Monger to pay $8,500 in restitution. On appeal, Monger’s counsel moves to withdraw and files a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Concluding that no grounds for appeal can be sustained, counsel submitted no issues for review. Monger has not responded to his counsel’s motion to withdraw despite being informed of his opportunity to do so.
Upon careful consideration of the record in this case, including the transcripts of Monger’s guilty plea and sentencing hearings, we conclude that no reversible error is apparent from the record.
Accordingly, we grant counsel’s motion to withdraw and affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.